NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0474n.06
                            Filed: August 7, 2008

                                            No. 07-6254

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


ROBERT CRAIL,                                     )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
BEST BUY, CO., INC.,                              )    EASTERN DISTRICT OF KENTUCKY
                                                  )
       Defendant-Apellee.                         )
                                                  )

Before: KENNEDY, GILMAN, and GIBBONS, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-Appellee Robert Crail appeals the

decision of the district court to grant the motion to dismiss filed by Defendant-Appeellee, Best Buy,

Co., Inc. (“Best Buy”). After carefully reviewing the record, the applicable law, the parties’ briefs,

and having had the benefit of oral argument, we find that the district court’s opinion carefully and

correctly sets out the undisputed facts and the governing law. Because this court’s issuance of a full

opinion would serve no jurisprudential purpose and would be duplicative, we affirm on the basis of

the district court’s well-reasoned order of September 17, 2007, granting Best Buy’s motion to

dismiss.




                                                 -1-